[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
On April 17, 1998, this court issued a supplemental memorandum of decision awarding attorney's fees to the plaintiff in the amount of $2,625, and also rejecting the defendant's request for legal fees. The defendant moved to reargue which was granted. After reargument, the court is of the opinion that its previous decision should be amended as to the amount of attorney's fees awarded to the plaintiff, but otherwise affirmed..
The attorney trial referee recommended that legal fees not be awarded to the plaintiff for services after June 13, 1996. The referee's report was issued on March 1, 1997. Thereafter, the defendant moved to correct and objected to the attorney trial referee's recommendations. In addition, the defendant sought legal fees for herself and sanctions, including contempt, against the plaintiff's counsel. All of these activities on the part of the defendant resulted in legal services rendered on behalf of the plaintiff. The proprietary lease between the plaintiff and the defendant provided for legal fees in the event that the plaintiff brought an action against the defendant upon a default.
The referee's recommendation regarding a cut-off date for legal services does not apply to post-report activities before this court where the case appeared for judgment on report. The affidavit from the attorney for the plaintiff indicates that after March 1, 1997, the date of the referee's report, he spent 6.25 hours of legal services. At an hourly rate of $175, the plaintiff is entitled to legal fees in the amount of $1,093.75.
Therefore, the supplemental decision of April 17, 1998, is amended to award legal fees to the plaintiff in the reduced CT Page 12587 amount of $1,093.75. The part of the decision denying legal fees for the defendant and also denying sanctions against plaintiff's counsel is affirmed.
So Ordered.
Dated at Stamford, Connecticut, this 6th day of November, 1998.
William B. Lewis, Judge